Firefox         Case 2:21-mj-00282-DUTY Document 4 Filedhttp://156.131.20.221
                                                          01/19/21      Page /cacd/CrimIntakeCal.NSF/
                                                                               1 of 5 Page ID #:16   1222c8c990b 1f46...


                                                              UNITED STATES DISTRICT COURT
                                                             CENTRAL DISTRICT OF CALIFORNIA

       iJNITED STATES OF AMERICA,                                                   Western Division
                                                                       Plaintiff,
                                         vs.                                        Case Number: 2:21-MJ-00282                 Out of District Affidavit
                                                                                    Initial App. Date: 01/19/2021              Custody_
       Gina Michelle Bisignano                                                      Initial App. Time: 1:00 PM




                                                                    Defendant.      Date Filed: 01/19/2021
                                                                                    Violation: 18:1361         ,J /~
                                                                                    CourtSmartl Reporter:      ~  l.1.~.1~-eQ~

             PROCEEDINGS HELD BEFORE UNITED STATES                                                     CALENDAR/PROCEEDINGS SHEET
                MAGISTRATE NDGE: John E. McDermott                                                      LOCAL/OUTOF-DISTRICT CASE



          PRESENT:                   Lorenzo, ShaRon                                                                                   None

                                        Deputy Clerk                               Assistant U.S. Attorney                       Interpreter/Language
                   IMTIAL APPEARANCE NOT HELD - CON'TIN UED
                  'Defendant informed of charge d right to: remain silent; appointment ofcounsel, if indigent; right to bail; bail review and
                    ~ preliminary hearing OR ~emoval hearing /Rule 20.
                 ' Defendant states true name j~is as chazged D is
                ~ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                   file all future documents reflecting the true name as stated on the record.
               ~'llefendant advised of consequences offalse statement in financial affidavit. D Financial Affidavit ordered SEALED.
                D Attorney: Craig Harbaugh, DFPD,~ Appointed D Prev. Appointed[ Poss. Contribution (see separate order)
                    D Special appeazance by:
                p'Govemment's request for detention is: ~ GRANTED                  DENIED ~ WITHDRAWN D CONTINUED
               D Defendant is ordered: D Permanently Detained ❑O Temporarily Detained(see separate order).
               ~Y B IL FIXED AT $ Z~(ZQb ~'                                  (SEE ATTACHED COPY OF~R-1 BOND FORM FOR CONDITIONS)
                   Government moves to J13SEAL Complaint/Indictment/Information/Entire Case:~GRAN'TED O DEI~IIED
                   Preliminary Hearing waived.
                D Class B Misdemeanor D Defendant is advised of maximum penalties
                D This case is assigned to Magistrate Judge                                                    .Counsel are directed to contact the clerk for the
                   setting of all fiuther proceedings.
                D PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                   District Judge                                                               for the setting of further proceedings.
                O Preliminazy Hearing set for                                       at 4:30 PM
                D PIA set for:                                      at 11:00 AM in LA;at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                ~J Government's motion to dismiss case/defendant                                                  only: O GRANTED O DENIED
                D Defendant's motion to dismiss for lack of probable cause: ~ GRANTED ~ DENIED
                O Defendant executed Waiver ofRights. ~ Process received.
                D Court ORDERS defendant Held to Answer to                                      District of
                       Bond to transfer, if bail is posted. Defendant to report on or before
                   D Warrant ofremoval and final commitment to issue. Date issued:                                      By CRD:
                   D Warrant ofremoval and final o            fitment aze ordered stayed until
                   Case continued to Date         2        2p2                        (Time)                                        PM
                   Type of Hearing: G 1                                 Before Judge ~/j~~~                                  /Duty Magistrate Judge.
                  Proceedings will e held in the ~ uty                 oom                             'Judge's Courtroom ~gpYr~
               ~'~Defendant committed to the custody ofthe U.S. Marshal ~ Summons: Defendant ordered to report to USM for processing.
                O Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                D Abstract of Order to Return Defendant to Court on Neat Court Day(M-20)issued. Original forwarded to USM.
                      LEASE ORDER NO:              ~f(~ G fj(j
                   Other: J}~~~3 ~v Coh               ~uk~h R C, in!o w~Tl ~x sen.-f~ dRFu,se-co~c.~so(
                                    D PSA ~ USPO                               O FINANCIAL                           D READY
                                                                                                                        Deputy Clerk Initials
                                                                                                                                           ~  r$


            M-5(10/13)                              CALENDAR/PROCEEDING SHEET - LOCAI,/OUT-OF-DISTRICT CASE                                       Pege 1 of 1




of 1                                                                                                                                              1/19/2021, 12:00 PM
             Case 2:21-mj-00282-DUTY Document 4 Filed 01/19/21 Page 2 of 5 Page ID #:17



                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v, GINA BISIGNANO                                            Case No. 21MJ0282
                                                 Q Defendant       ~ Material Witness

   Violation of Title and Section: 18 USC 1361
                                          Summons       Q Out of District ~ UNDER SEAL ~ Modified Date:

   Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
   1.      Persona Recognizance         ignature On y      (c).Q Affidavit ofSurety With Justification      Release No.
   2. QX Unsecured Appearance Bond                              (Form CR-3) Signed by:
                                                                                                              40680
            g i ~n.nnn.nn
                                                                                                                Release to Pretrial ONLY
   3. ~X Appearance Bond                                                                                      ~ Release to Probation ONLY
         $ 70,000 (for release vurnosesl ~b~ r            ~hy~
                                                                                                                Forthwith Release
     (a). ~X C2sh Deposit(Amount or %)(Form CR-7)
                                                                       With Full Deeding of Property:         LMB to be vlaced on dit
             20,000.00
     (b).Q Affidavit of Surety Without                                                                        w/in 24 hrs of release
             Justification (Form C1t-4) Signed by:
                                                                                                              ■ All Conditions of Bond
                                                                                                              Q
     .~. Responsible 3rd Partv(ies)                                                                             (ExceptClearing-Warrants
                                                                                                                 Condition) Must be Met
            $150,000 due by 1/22/2021                                                                            and Posted by:
           ($70,000 dfr)
                                                                                                              1/22/2021

                                                                                                                 Third-Party Custody
                                                         4. ❑Collateral Bond in the Amount of(Cash               Affidavit(Form CR-31)
                                                               or Negotiable Securities):
                                                               $                                              Q Bail Fixed by Court:
                                                         5. Q Corporate Surety Bond in the Amount of:          EM         / slo
                                                               $                                                (Judge / Cterk's Initials)


                                                        PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
        The Court has ordered a Nebbia hearing under § 3142 (g)(4).
        The Nebbia hearing is set for                                   at           ❑ a.m. ❑ p,m.

                                                  ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
Q Submit to: Q Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
                (The agency indicated above,PSA or USPO, will be referred to below as "SupervistngAgency.'~

Q Surrender all passports and travel documents to Supervising Agency no later than                                          sign a Declaration
    re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendency
    of this case.
~■ Travel is restricted to CAC and District of Columbia                                     unless prior permission is granted by Supervising
    Agenry to travel to a specific other location. Court permission is required for international travel.
~ Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
i
~
■ Maintain or actively seek employment and provide proof to Supervising Agency. Q Employment to be approved by Supervising Agenry.
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                Defendant's Initials:               Date: ~     'Z `~   Zl
               Case 2:21-mj-00282-DUTY Document 4 Filed 01/19/21 Page 3 of 5 Page ID #:18


    Case Name: United States of America v. GINA BISIGNANO                                           Case No. 21MJ0282
                                                Q Defendant        ~ Material Witness
   Q Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution, ~ including but not limited to
                                                             ;~ except
   Q Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

   Q Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. Q In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person andlor property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
        permission from the Court, except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agenry.
       Do not use or possess illegal drugs or state-authorized marijuana.   Q In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
  ■ Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
  ~
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
  Q Submit to: ~drug andlor ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your abllity to pay as determined by Supervising Agency.
  Q Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
  Q■ Submit to a mental health evaluation. If directed to do so, participate in mental health counseling andlor treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
  Q
  ■ Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which Qwill or         will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment,
           Location monitoring only - no residential restrictions;
                              -or-
       Q You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                 ■ as directed by Supervising Agency;
                 Q
                              -or-
                                                                                 Defendant's Initials:                Dater     ~ ~
CR-1 (OS/19)                             CENTRAL DISTRICT OP CALIFORNIA RELEASE ORDER AND                                          P GE20F4
         Case 2:21-mj-00282-DUTY Document 4 Filed 01/19/21 Page 4 of 5 Page ID #:19


   Case Name: United States of America v. GINA BISIGNANO                                              Case No. 21MJ0282
                                                Q Defendant       ~ Material Witness

         You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                      all of which must be preapproved by Supervising Agency;
         Release to PSA only ~ Release to USPO only
       You are placed in the third-party custody(Form CR-31) of
       Clear outstanding ~ warrants or~ DMV and traffic violations and provide proofto Supervising Agency within                     days
       of release from custody,
       Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
       as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
       and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
       the age of 18 except in the presence of a parent or legal guardian of the minor.
      Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
       under the age of 18.
      Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
       facility, school, or other organization dealing with the care, custody, or control of chIldren under the age of 18.
      Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
       of your person and/or properly, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
       Marshal.
  i Other conditions:
  ~
   Residential Drug treatment, only if needed.




                                             GENERAL CONDITIONS OF RELEASE

I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to which I may be removed or to which the case maybe transferred.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

I wIll immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so that I may be reached at all times.

I will not commit a federal, state, or local crime during the period of release.

I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.

                                                                                   Defendant's Initials: ~f~.~       Date: ~/~ ~/~
                                       CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND IIOND F          - .x ~~                  PACE 3 OF 4
               Case 2:21-mj-00282-DUTY Document 4 Filed 01/19/21 Page 5 of 5 Page ID #:20


       Case 1V~ame: United States of America v. GINA BISIGNANO                                      Case No. 21MJ0282
                                                    ■ Defendant
                                                    ~                    ~ Material Witness


                                      ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Title 18 of the United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions of release ofthis bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     I further understand that ifI fall to obey and perform any of the general and/or additional conditions of release ofthis bond,this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally, for the bond amount, together with interest and costs. Execution of the
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




               ~o      ~j
     Dat                                    Signature ofDefendant/ M erial Witness                 \_ Telephone Number



        /'~ ~ ~"~ /                 / ri
     City and State(D NOTINCLUDE ZIP CODE)




         Check if interpreter is used: I have interpreted into the                                               language this entire form
           and have been told by the defendant that he or she understands all of it,



     Interpreter's Signature                                                                       Date



     Approved:
                               United States District Judge /Magistrate judge                      Date

     If cash deposited: Receipt #                                for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials:~~         Date: ~/c~ o
CR-1 (05/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BON ~F                                    4 OF

                                                                                                     ` r .
